Citation Nr: 1013131	
Decision Date: 04/07/10    Archive Date: 04/14/10	

DOCKET NO.  07-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
VARO, Waco, Texas, that denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran should further action be required.


REMAND

A review of the evidence of record reveals the Veteran was 
scheduled for a hearing before the undersigned Veterans Law 
Judge in February 2009.  For whatever reason, the Veteran 
failed to report.  Received at the Board in March 2009 was a 
communication from the Veteran in which he indicated that he 
wanted a personal hearing with regard to his claim.  

The Board believes that the Veteran should be given one more 
opportunity to appear for a hearing and, therefore, a 
hearing should be scheduled for him in accordance with his 
wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 20.700, 2.703, 20.704 (2009).

The case is, therefore, REMANDED for the following:

The Veteran should be scheduled for a 
hearing with a Veterans Law Judge at the 
Houston RO at the next available 
opportunity.  A copy of the notice of 
the scheduling of the hearing should be 
placed in the record, keeping in mind 
the advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2009).


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



